DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a continuation of US Application 16/246,114, filed January 11, 2019, now issued as US Patent 10,844,004, which is a continuation of US Application 16/018,945, filed June 26, 2018, now issued as US Patent 10,221,126, which is a division of US Application 15/332,956, filed October 24, 2016, now issued as US Patent 10,065,922, which claims the benefit of an effective filing date under 35 USC 119(e) from US provisional applications 62/345,574, 62/345,327, 62/345,357 (each filed June 3, 2016), 62/245,656 and 62/245,670 (each filed October 23, 2015).

Status of Claims
Currently, Claims 1-19 are pending in the instant application according to the preliminary amendment dated May 26, 2021. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 1, the claim recites a “polymorph thereof” of a compound where no x-ray powder diffraction (XRPD) data is given for the claimed polymorph or crystalline solid thereof.  Even if X-ray diffraction patterns were given, the claims do not give any indication as to the conditions/parameters used to obtain any claimed pattern (e.g. the wavelength of x-ray radiation used).  The claimed pattern could change when using a different wavelength of radiation, and thus it is not clear specifically which crystalline forms Applicants intend to encompass in the instant claim.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-2 are drawn to the compound of Formula II and pharmaceutical compositions thereof, as well as all "polymorphs thereof" of said compounds.  Applicant has not described the claimed genus of "polymorphs" of the claimed compound in a manner that would indicate they were in possession of the full scope of this genus.
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claims are drawn to the compound of Formula II, including compositions thereof.  The claimed polymorphs thereof encompass any and all solid forms and all crystalline forms of all claimed compounds.  Applicants do not provide any support suggesting that any polymorphic or crystalline structures the compound have actually been synthesized, outside the two particular exemplified forms for which spectral data is provided in the figures.  Outside of these two examples, is no X-ray powder diffraction data, synthetic methods describing the production of any particular crystalline form, or any other suggestion that Applicants were in possession of the large and unpredictable genus of a “polymorph thereof” or “crystalline solid” of the claimed compounds.  None of the generic disclosure is described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the claimed genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage any of the specific crystalline or polymorphic forms contemplated for use. As such, the claims lack adequate written description for the myriad of structures that could be embraced by the claimed “polymorph thereof” including “crystalline solid” thereof.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,417,060 to Hattori et al.
The ‘060 publication teaches compounds of the formula 
    PNG
    media_image1.png
    71
    301
    media_image1.png
    Greyscale
 as β3 adrenergic receptor agonists, and most specifically pertaining to the instant application teaches the hydrochloric acid salt of the instantly claimed Formula II as Example 58 (10), col. 56, ll. 27-30.  With respect to the limitation that the compound is solid, it is noted that the solid compound was collected by filtration (col. 55, ll. 12-15).  Pharmaceutical compositions are disclosed throughout the reference (claim 16, for example).  Accordingly, since the prior art teaches all required limitations of the instant claims, the claims are anticipated.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-19 are rejected on the ground of nonstatutory double patenting over Claims 1-126 of US Patent 10,065,922.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims in the ‘922 patent are drawn to an identical compound of Formula II or  a solvate or polymorph thereof, where dependent claims recite identical purity values, compositions and combinations.  Notably, the patented claims are narrower in that they require a particular XRPD pattern for the claimed subject matter.   Further, patented claim 17 explicitly recites composition corresponding to those of the instant claims.  Further, anticipatory supporting examples are recited by the dependent conflicting claims, such as requiring the hydrate of the isopropanol solvate of the claimed compound, or requiring a particular purity for the claimed solid compound.  Accordingly, a double patenting rejection is appropriate.

Claims 1-19 are rejected on the ground of nonstatutory double patenting over Claims 1-9 of US Patent 10,221,126.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims in the ‘126 patent are drawn to process for preparing the hydrochloride salt of the instant compound of Formula II, such that the patented claims anticipate the instantly claimed subject matter.  With respect to the limitation that the compounds have particular XRPD patterns, it is noted that the crystalline structure is a direct result of the process of preparing a solid substance, such that the product prepared by the process claimed in the ‘126 patent necessarily has the properties recited by the instant claims.
With respect to the purity values recited in instant claims 16-17, although the patented claims do not explicitly recite the purity of the resulting composition, such purification would have been prima facie obvious to the skilled artisan, motivated by the desire to eliminate impurities in the compound that would be reasonably expected to adversely affect its overall biological activity, function or stability.  This is especially true in view of the explicitly claimed step of isolating the zwitterion (step g of claim 9), which would have the effect of purifying the composition.  As directed by the MPEP at §2144.04(VII), “Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials.  Therefore, the issue is whether claims to a pure material are unobvious over the prior art.  In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970).  The mere purity of a product, by itself, does not render the product unobvious.  Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989).  Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 644, 148 USPQ 268 (CCPA 1966)" (emphasis added).  
In consideration of the fact that the skilled artisan would have been reasonably apprised of conventional methods of purification, Applicants’ inclusion of an explicit percentage of the purity, or of the impurities present in the composition with the final product is not determined to be a contribution over what was already encompassed by the patented claims and the skills that would have been within the knowledge and possession of one of ordinary skill in the art.  Specifically, the observed purity is a property of the process by which the substance is prepared, which is identical in the patented claims to that disclosed for the instant compounds.  
The skilled artisan would have found it obvious and implied by the claims of the ‘126 patent, when such methods for purification (such as isolation/filtration from solvent) were known in the art.

Claims 1-19 are rejected on the ground of nonstatutory double patenting over Claims 1-13 of US Patent 10,844,004.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims in the ‘004 patent are drawn to an identical compound of Formula II which is in the form of a hydrated isopropanol solvate, as in instant claim 15. Further, dependent claims 3-9 in the conflicting patent recite identical purity values, compositions and combinations.  Notably, the patented claims are narrower in that they require a particular XRPD pattern for the claimed subject matter.   Further, patented claims 11-13 explicitly recite compositions corresponding to those of the instant claims.    Accordingly, a double patenting rejection is appropriate.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699